                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 

                                            THE CITY OF NEW YORK
GEORGIA M. PESTANA                        LAW DEPARTMENT                                        ALAN H. SCHEINER
                                                                                                        Senior Counsel
Acting Corporation Counsel                       100 CHURCH STREET                              Phone: (212) 356-2344
                                                 NEW YORK, NY 10007                                Fax: (212) 356-3509
                                                                                                 ascheine@law.nyc.gov


                                                                                  June 18, 2021


      VIA ECF
      Honorable Mary Kay Vyskocil
      United States District Judge
      United States District Court
      Southern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                Re: Buari v. City of New York, et al., 18-CV-12299 (MKV)(BCM)

      Your Honor:

                     I am the Senior Counsel in the office of Georgia M. Pestana, Acting Corporation
      Counsel of the City (the “City”) of New York, assigned to the defense of the above-captioned
      matter. Defendants respectfully request a four day extension of its time to answer or otherwise
      respond to the Second Amended Complaint, from June 21 2021, to June 25, 2021; and an
      extension of time for the parties to submit their Proposed Case Management Plan and Scheduling
      Order andjoint-letter, from June 21, 2021 to the same date June 25, 2021.
                     Plaintiff consents to this request. This is the third request for adjournment of the
      time to respond to the Second Amended Complaint, and the second request to extend the time for
      the Proposed Case Management Plan and Scheduling Order andjoint-letter.

                      This request is necessary because I learned yesterday of a medical situation in my
      family requiring my attention over the next several days. Specifically, my parent suffered a heart
      attack and fall and was admitted to the hospital as a result. As a result, I will require additional
      time is required to prepare the response to the complaint and to complete the Proposed Case
      Management Plan and Scheduling Order and joint-letter. This request would not require
      adjournment of the next scheduled court conference, which is set for July 6, 2021. Defendants
      regret any inconvenience to the Court from this adjournment.
              We thank the Court for its consideration of this request.


                                                             Respectfully submitted,

                                                             Alan H. Scheiner /s/
                                                             Alan H. Scheiner
                                                             Senior Counsel

cc (via ECF): All Counsel




   *5$17('7KHGHDGOLQHVIRU'HIHQGDQWVWRDQVZHURURWKHUZLVHUHVSRQGWRWKH&RPSODLQWDQG
   WKHSDUWLHVWRVXEPLWWKHLUMRLQWOHWWHUDQGSURSRVHG&DVH0DQDJHPHQW3ODQDQG6FKHGXOLQJ2UGHU
   LVH[WHQGHGWR-XQH7KHFRQIHUHQFHVFKHGXOHGIRU-XO\ZLOOSURFHHGDV
   VFKHGXOHG6225'(5('


                      




                                              -2-
